Citation Nr: 1028308	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for a skin disorder, to 
include a groin rash.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty July 1965 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln Nebraska. 

In June 2009, the Veteran testified at a hearing before the 
undersigned, via videoconference.  In October 2008, he testified 
at a hearing before a Decision Review Officer, sitting at the RO.  
Transcripts of these hearings are in the claims file.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Obstructive sleep apnea was not present in service, or shown to 
be causally or etiologically related to any disease, injury, or 
incident in service.  


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in February 2007, prior to the initial unfavorable AOJ 
decision issued in July 2007.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing the 
claim, and his and VA's obligations in providing such evidence 
for consideration.  The letter also provided information on how 
to substantiate disability ratings and effective dates.  
Therefore, the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication of 
his claim. 
Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, and private medical records were reviewed by both the 
AOJ and the Board in connection with adjudication of his claim.  
The Veteran has not identified any additional, relevant treatment 
records the Board needs to obtain for an equitable adjudication 
of the claim.

The Board notes that the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the Veteran 
has obstructive sleep apnea that is a result of his military 
service is not necessary to decide the claim.  As discussed 
below, the Veteran's service treatment records are devoid of 
complaint, treatment, or diagnosis referable to obstructive sleep 
apnea.  Thus, there is no competent basis upon which to conclude 
that the Veteran's current disability is related to service.  In 
addition, no competent medical evidence suggesting such causal 
connection has been submitted or identified by the Veteran.  
Therefore, the Board concludes that an examination is not 
necessary as there is sufficient medical evidence upon which the 
Board may base its decision.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  3 8 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran has claimed that his obstructive sleep apnea 
manifested during military service.  Thus, he argues that service 
connection is warranted for obstructive sleep apnea.

Initially, the Board notes that the Veteran has a current 
diagnosis of obstructive sleep apnea.  Multiple treatment records 
note a diagnosis of sleep apnea throughout the appeal period with 
the earliest reference to sleep apnea being in 2004.  Sleep 
studies thereafter confirmed the diagnosis.  Therefore, the Board 
finds that the Veteran has a current diagnosis of obstructive 
sleep apnea.

However, service treatment records are silent for any complaints 
indicative of obstructive sleep apnea.  Moreover, the first 
reference to sleep apnea as a disorder was in 2004, almost 20 
years after the Veteran's discharge from service in 1985.  
Although there are various complaints with regard to the quality 
of the Veteran's sleep and respiration prior to this date, there 
were made in relation to treatment for cardiac disorders and 
PTSD.  The lapse in time between service and the first complaints 
and diagnoses weighs against the Veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the Veteran 
has not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

Moreover, there is no competent opinion relating the Veteran's 
obstructive sleep apnea to his military service.  In this regard, 
the Board finds that the record does not show that the Veteran's 
obstructive sleep apnea is related to his military service.  The 
Board acknowledges the Veteran's contentions with regard to the 
etiology of his obstructive sleep apnea.  Laypersons are 
competent to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Absent a competent opinion relating the Veteran's obstructive 
sleep apnea to his military service, the criteria for a 
successful claim for service connection have not been met.  See 
Hickson at 253.  Therefore, service connection for obstructive 
sleep apnea is denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for obstructive sleep apnea.  Therefore, his claim must be 
denied.


ORDER

Service connection for obstructive sleep apnea is denied.  


REMAND

The Veteran contends that he suffers from a recurring rash in the 
groin area that began when serving in the Republic of Vietnam.  
The Board determines that a remand is necessary for further 
development of the record.  

In this regard, the Board observes that an August 2007 VA 
examiner indicated that he could not proffer an opinion as to the 
etiology of the Veteran's claimed rash because the rash was not 
currently present.  Further, the record shows only intermittent 
treatment for a skin disorder, and the Veteran has indicated that 
he has not regularly sought treatment as he understood there was 
nothing to be done.  In light of these facts, the Board requested 
an opinion as to etiology of any skin disorder exhibited by the 
Veteran post-service from a dermatologist with the Veterans 
Health Administration (VHA).  Unfortunately, this request failed 
to yield satisfactory results.  Specifically, two opinions were 
received from two different VHA dermatologists, and the Board 
finds that neither opinion is adequate.  

The first dermatologist failed to acknowledge any treatment for a 
skin disorder in service, whereas the second dermatologist only 
noted the Veteran's groin rash in service and did not consider 
the skin disorder of the arms and back documented in July 1973.  
Although the Veteran specified that his claim was for a groin 
rash, the Board, in its request for an opinion, asked that the 
specialist contemplate any skin disorder/symptoms, and 
specifically noted the July 1973 treatment for a rash of the arms 
and back.  

Further, the second specialist stated that the Veteran was to see 
a physician on December 21, 2004, but that there was no note of 
that encounter in the file.  However, the Board observes that 
there is record from a private physician dated December 21, 2004 
that reflects treatment for dermatitis.  Consequently, this 
opinion suggests that the specialist did not have all salient and 
correct facts before him when the opinion was rendered.  
Accordingly, the Board determines that a remand is in order so 
that another VA opinion may be obtained.  Additionally, given 
that the last such examination was performed three years ago 
during which time the Veteran may have experienced scarring 
and/or other skin changes related to his claimed rash, the Board 
concludes that a contemporaneous examination would be helpful. 

Accordingly, the case is REMANDED for the following action:

1.	Instruct the Veteran to seek treatment 
either from VA or a private physician 
during an outbreak of his rash and to 
submit, or request that VA obtain, the 
records from that treatment.  

2.	Schedule the Veteran for another VA 
examination in order to ascertain the 
etiology of the Veteran's claimed skin 
disorder.  The claims file should be made 
available to the examiner for review and 
the report should reflect that such review 
occurred.  All necessary tests should be 
performed and their results documented.  
Once the examination is complete, the 
examiner is asked to opine as to the 
following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that that any 
rash exhibited by the Veteran post-
service is related to the skin 
symptoms documented in service 
treatment records or is otherwise 
related to an event during the 
Veteran's military service, to 
include exposure to herbicides?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

The examiner should identify any rash 
or skin disorder present; however, the 
examiner is advised that, given the 
recurrent nature of the Veteran's skin 
complaints post-service, the lack of a 
symptomatic rash at examination should 
not be deemed a bar to offering an 
opinion.  If the Veteran's claimed 
rash is asymptomatic, the examiner 
should still provide an opinion as to 
whether any skin disorder diagnosed 
post-service is causally or 
etiologically related to his military 
service. 

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the action taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the February 2009 
supplemental statement of the case.  If 
the claim remains unresolved to the 
Veteran's satisfaction, he and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


